Case 1:19-cv-21954-CMA Document 14 Entered on FLSD Docket 11/20/2019 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

   RAPHAEL HASHAYEV,

                        Plaintiff,
   v.
                                                  Case No. 1:19-cv-21954-CMA
   SRA ASSOCIATES, LLC,

                        Defendant.



              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to FED.R.CIV.P. 41(a)(1)(A)(ii), Plaintiff, Raphael Hashayev, and

  Defendant, SRA Associates, LLC (“SRA”), hereby jointly stipulate to the dismissal with

  prejudice of Plaintiff’s claims against SRA, with each side to bear their own fees and costs.

  Respectfully submitted this 20th day of November 2019.


   /s/ Justin Zieg                             /s/ Ashley Wydro
   Justin Zeig, Esq.                           Ashley Wydro, Esq.
   Florida Bar No. 112306                      Florida Bar No. 0106605
   Zeig Law Firm, LLC                          Dayle M. Van Hoose, Esq.
   3475 Sheridan Street, Suite 310             Florida Bar No. 0016277
   Hollywood, FL 33021                         Sessions, Fishman, Nathan & Israel, L.L.C.
   Telephone: (754) 217-3084                   3350 Buschwood Park Drive, Suite 195
   Facsimile: (954) 272-7807                   Tampa, Florida 33618
   justin@zeiglawfirm.com                      Telephone: (813) 440-5327
                                               Facsimile: (877) 334-0661
   Attorney for Plaintiff                      awydro@sessions.legal
                                               dvanhoose@sessions.legal

                                               Attorneys for Defendant,
                                               Ceteris Portfolio Services, LLC,
                                               d/b/a SRA Associates
Case 1:19-cv-21954-CMA Document 14 Entered on FLSD Docket 11/20/2019 Page 2 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 20th day of November, 2019, I electronically filed the

  foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice

  of electronic filing to all counsel of record.


                                                   /s/ Ashley Wydro
                                                   Ashley Wydro, Esq.
                                                   Florida Bar No. 0106605
Case 1:19-cv-21954-CMA Document 14 Entered on FLSD Docket 11/20/2019 Page 3 of 3
